MEMORANDUM OPINION
                                          No. 04-11-00831-CV

                        IN THE INTEREST OF A.R., A.R., and J.G., Children

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-PA-01301
                         Honorable Victor Hugo Negron Jr., Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 18, 2012

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights. See TEX.

FAM. CODE ANN. § 161.001(1)(N), (1)(O), (1)(P), (2) (West Supp. 2010). Appellant’s court-

appointed attorney filed a brief containing a professional evaluation of the record and

demonstrating that there are no arguable grounds to be advanced. Counsel concludes that the

appeal is without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). See In re R.R., No. 04–03–00096–CV, 2003 WL 21157944, at * 4 (Tex. App.—San

Antonio 2003, order) (applying Anders procedure in appeal from termination of parental rights),

disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio 2003, no pet.). Counsel provided
                                                                                  04-11-00831-CV


appellant with a copy of the brief. Appellant was informed of her right to review the record and

advised of her right to file a pro se brief. Appellant has not filed a brief.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. We grant counsel’s motion to

withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v.

State, 924 S.W.2d 176, 177 n. 1 (Tex. App.—San Antonio 1996, no pet.).


                                                    Karen Angelini, Justice




                                                  -2-